      Case 2:20-cv-01011-TLN-JDP Document 7 Filed 09/17/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARCUS A. HAINES,                                 No. 2:20-cv-1011-TLN-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    COUNTY OF SACRAMENTO, et. al.,
15                       Defendants.
16

17           Plaintiff, a detainee at the Rio Cosumnes Correctional Center, proceeds without counsel in

18   this action brought pursuant to 42 U.S.C. § 1983. In addition to filing a complaint (ECF No. 1),

19   he has also filed an application to proceed in forma pauperis (ECF No. 2). For the reasons stated

20   hereafter, his application to proceed in forma pauperis is granted but his complaint must be

21   dismissed with leave to amend.

22                                Application to Proceed In Forma Pauperis

23           The court has reviewed the second of plaintiff’s applications (ECF No. 2) and finds that it

24   makes the showing required by 28 U.S.C. § 1915(a)(1). Accordingly, plaintiff’s request to

25   proceed in forma pauperis is granted.

26   /////

27   /////

28   /////
                                                       1
      Case 2:20-cv-01011-TLN-JDP Document 7 Filed 09/17/20 Page 2 of 4

 1                                                   Screening
 2           I.      Legal Standards
 3           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the
 4   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on
 5   which relief may be granted, or seeks monetary relief against an immune defendant.
 6           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 7   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 8   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 9   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
10   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
11   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
12   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
13   relief above the speculative level on the assumption that all of the complaint's allegations are
14   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
15   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
16   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
17           In reviewing a complaint under this standard, the court must accept as true the allegations
18   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
19   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
20   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
21   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
22   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
23   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
24   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
25           II.     Analysis
26           Plaintiff appears to allege he is a pre-trial detainee. See ECF No. 1 at 3 (noting he is
27   “innocent until proven guilty”). He vaguely alleges that conditions at the facility where he is
28   detained do not meet coronavirus safety guidelines issued by the Centers for Disease Control and
                                                          2
      Case 2:20-cv-01011-TLN-JDP Document 7 Filed 09/17/20 Page 3 of 4

 1   Prevention (“CDC”). Id. He alleges few details. In what effectively amounts to a simple list,
 2   plaintiff cites “social distancing,” “mask,” and “uncleanly environment.” Id. Presumably he
 3   means that prison officials at the facility have not adequately allowed for social distancing, issued
 4   enough masks, or cleaned the environment sufficiently. But mere mention of these categories,
 5   without any contextual detail, is insufficient to state a section 1983 claim. And failure to follow
 6   CDC guidelines does not, standing alone, amount to a constitutional violation. Moreover,
 7   plaintiff has not alleged sufficient harm to warrant the relief he requests – three million dollars in
 8   damages and release from custody. Id. He does not, for instance, allege that he has contracted
 9   coronavirus. Nor does he allege, in any concrete terms, that his risk of contracting the virus is so
10   extreme that immediate release is appropriate. See, e.g., Riley v. United States, NOS. C19-1522
11   JLR; CR14-0113JLR, 2020 U.S. Dist. LEXIS 64513, * 20 (W.D. Wash., Apr. 10, 2020) (noting
12   that, in the context of the compassionate release provision of § 3582(c)(1), release is not
13   authorized based on the mere elevated risk of contracting a pandemic virus).
14           The court will grant leave to amend so that plaintiff may articulate his claims with greater
15   detail and specificity.
16           III.    Leave to Amend
17           Plaintiff is cautioned that any amended complaint must identify as a defendant only
18   persons who personally participated in a substantial way in depriving him of his constitutional
19   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
20   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
21   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
22   include any allegations based on state law that are so closely related to his federal allegations that
23   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
24           The amended complaint must also contain a caption including the names of all defendants.
25   Fed. R. Civ. P. 10(a).
26           Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
27   George v. Smith, 507 F.3d 605 at 607.
28   /////
                                                         3
      Case 2:20-cv-01011-TLN-JDP Document 7 Filed 09/17/20 Page 4 of 4

 1             Any amended complaint must be written or typed so that it so that it is complete in itself
 2   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
 3   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
 4   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 5   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 6   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 7   1967)).
 8             Any amended complaint should be as concise as possible in fulfilling the above
 9   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
10   background which has no bearing on his legal claims. He should also take pains to ensure that his
11   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
12   and organization. Plaintiff should carefully consider whether each of the defendants he names
13   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
14   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
15                                                 Conclusion
16             Accordingly, it is ORDERED that
17             1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
18             2. Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days
19   from the date of service of this order; and
20             3. Failure to file an amended complaint that complies with this order may result in the
21   dismissal of this action for the reasons stated herein.
22   DATED: September 16, 2020.
23

24

25

26

27

28
                                                         4
